Joseph Waite, 59 years of age, was in the employ of the Fisher Body Corporation. On January 10, 1922, while about his work, an iron bar fell upon and severely bruised the little toe of his right foot. The injury was painful and he was given treatment but his toe and some distance back of it remained discolored and swollen until his death about two *Page 162 
months later. Following the accident he did not work for two weeks and then worked intermittently to February 23d, and on March 6, 1922, died of lobar pneumonia. His work at the factory was near an outside door and windows which were open a part of the time and the weather was cold and he worked in a draft. His dependents laid claim to compensation, asserting the injury to his toe superinduced pneumonia and was, therefore, the proximate cause of his death. An award by the board is here reviewed by certiorari.
The turning question is whether there was evidence in support of the finding that the injury and not lobar pneumonia was the proximate cause of Mr. Waite's death. Defendants say the injury to the toe, there having been no breaking of the skin, could not have caused or contributed toward lobar pneumonia. It is said lobar pneumonia is a germ disease, and to connect an injury to the toe with the disease of the lungs would require an infection traveling from the injury and, it is claimed, this could not happen because there could be no infection in the absence of an opening of the flesh to the air. If the lobar pneumonia causing Mr. Waite's death was traced, by evidence, to the toe injury then such injury was the proximate cause of his death and pneumonia was not an independent cause.
It is not necessary in this opinion to determine whether the germ of lobar pneumonia was incited to activity by infection of the injury to the toe. To support the finding of the board we need call attention to the testimony of but one medical expert witness. There was laid before Dr. G.R. Young, by way of hypothetical question, all the salient facts and he testified that the injury to the toe would run the constitution down in such a way and manner as to contribute to pneumonia. Some of the other experts radically disagreed with this view but of this we can take no cognizance for we are not triers of facts nor *Page 163 
weighers of evidence in this kind of a case. The experts seemed quite agreed that if the injury to the toe lessened Mr. Waite's physical powers of resistance he would be more susceptible to pneumonia.
In Anderson v. Industrial Insurance Commission, 116 Wash. 421
(199 P. 747), a workman cut his foot with an axe; loss of blood weakened him; the wound was dressed; he walked about a mile to an automobile; was taken about 12 miles to his home in cold and inclement weather; in the evening had a chill and two days later developed lobar pneumonia and died from its effects 22 days after his injury. The commission refused compensation upon the ground that the injury to the foot was not the proximate cause of death. In affirming the judgment of the superior court reversing the order of the commission the supreme court stated:
"The medical witnesses testify that the axe wound of itself would not cause pneumonia, yet all agree that the wound and the resultant weakened condition of Mr. Anderson rendered him much more susceptible to the disease than he otherwise would have been had he maintained his ordinary robust health. All of them testify, moreover, that it was not beyond probability that he acquired pneumonia from his exposure to the weather because of his weakened condition, and some of them testify that it was highly probable that he did so. * * * Nor is it necessary that the axe wound should have been of itself the cause of the death. It is sufficient if it was the proximate cause — the cause which directly set in motion the train of events which brought about the death."
We think that case well expresses the rule applicable to this case.
The finding of the board is supported by some evidence and the award is affirmed, with costs to appellees.
FELLOWS, McDONALD, BIRD, SHARPE, MOORE, and STEERE, JJ., concurred. CLARK, J., did not sit. *Page 164